      Case 4:20-cv-00670 Document 1 Filed 09/03/20 Page 1 of 9 PageID #: 1



                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                    SHERMAN DIVISON


UNITED STATES OF AMERICA,                        )
                                                 )
        Plaintiff,                               )
                                                 )
v.                                               )         Case No.    4:20-cv-00670
                                                 )
LOUIS M. REXRODE,                                )
CYNTHIA D. REXRODE,                              )
                                                 )
        Defendant.                               )

                                             COMPLAINT

        The United States of America, pursuant to 26 U.S.C. §§ 7401, 7402(a), and 7403, at the

direction of a delegate of the Attorney General of the United States, and with the authorization

and sanction of a delegate of the Secretary of the Treasury, brings this civil action (1) to reduce

to judgment unpaid federal tax liabilities owed by Louis M. Rexrode, and (2) to enforce the

associated federal tax liens against certain real property belonging to him. For its complaint, the

United States alleges as follows:

                                JURISDICTION, VENUE, AND PARTIES

        1.      Jurisdiction is conferred upon this district court pursuant to 26 U.S.C. §§ 7402(a)

and 7403, and 28 U.S.C. §§ 1331, 1340, and 1345.

        2.      Venue is proper pursuant to 28 U.S.C. §§ 1391(b) and 1396 because the taxpayer

resides in this district and the real property at issue is located in this district.

        3.      Plaintiff is the United States of America.

        4.      Defendant Louis M. Rexrode, resides at 1220 Hunter Road, Collinsville, in

Grayson County, Texas, 76233, within the jurisdiction of this Court.



                                                     -1-
      Case 4:20-cv-00670 Document 1 Filed 09/03/20 Page 2 of 9 PageID #: 2



       5.      Defendant Cynthia D. Rexrode resides at 1220 Hunter Road, Collinsville, in

Grayson County, Texas, 76233, within the jurisdiction of this Court, and defendant Louis M.

Rexrode is married to defendant Cynthia D. Rexrode.

                                    THE SUBJECT PROPERTY

       6.      The title of the real property upon which the United States seeks to enforce its

federal tax liens is owned or held in the name of Louis M. Rexrode and Cynthia D. Rexrode,

husband and wife, and consists of 167.93 acres of land, along with all improvements, buildings,

and appurtenances thereon, located on Hunter Road, Collinsville, Texas 76233 (the “Real

Property”). The Real Property is located adjacent to the Defendants’ 10 acre homestead but

does not include that 10 acre tract which is their residence. The legal description of the Real

Property is as follows:

       BEING situated in the County of Grayson, State of Texas, in the JOHN W.
       BERGIN SURVEY (previously referred to as the John D. Bergin Survey),
       Abstract Number 75, situated approximately South 58 West a distance of 15.3
       miles from the City of Sherman, and being the same land described as 184 acres
       in a deed to Evan L. Evans and wife, in Volume 636, Page 279 of the Deed
       Records of Grayson County, Texas, and said land being further described as
       177.93 acres in the Warranty Deed from Louis M. Rexrode and wife, Cynthia D.
       Rexrode, to R and R Ministries, dated January 4, 1999, and filed of record at
       Volume 2738, Page 583, Grayson County Real Property Records, and being more
       particularly described by metes and bounds as follows to wit:

       BEGINNING at a railroad set in the centerline of a public road maintaining the
       West line of BERGIN SURVEY, said spike being the Southwest corner of the
       Evans tract.

       THENCE North 00 degrees 01 minutes 53 seconds East with center-line of the
       road and the West line of the BERGIN SURVEY, a distance of 2794.85 feet to a
       railroad spike set for corner.

       THENCE North 89 degrees 33 minutes 03 seconds East 2763.26 feet to a ½ inch
       rod found in the East line of the BERGIN SURVEY, the Southwest corner of
       ANTONIO HERNANDEZ SURVEY.




                                                -2-
Case 4:20-cv-00670 Document 1 Filed 09/03/20 Page 3 of 9 PageID #: 3



 THENCE South 00 degrees 46 minutes 21 seconds East with the East line of
 BERGIN SURVEY, a distance of 2775.75 feet to a fence intersection, the
 Southeast corner of Evans tract.

 THENCE South 89 degrees 09 minutes 42 seconds West, 2802.42 feet to the
 PLACE OF BEGINNING and CONTAINING 177.93 acres of land, more or less.

 BUT EXCLUDING THE FOLLOWING 10 ACRES as described in a deed
 from Louis M. Rexrode and wife Cynthia D. Rexrode, to Peggy W. Gray, in
 Volume 3174, Page 728 of the Deed Records of Grayson County, Texas, and
 being more particularly described by metes and bounds as follows to wit:

 STANDING at the Northwest corner of the referenced 177.93 acre tract, Volume
 2738, Page 583, a point in the center of the north-south county road (known as
 Hunter Road) for the POINT OF BEGINNING and the Northwest corner of this
 tract.

 THENCE North 89 degrees 33 minutes 05 seconds East, a total distance of
 1043.59 feet, passing a Set ½” Iron Pin located 1.9 feet south of a corner fence
 post on the east side of said county road at 20.5 feet and continuing, along the
 North Boundary Line of the referenced 177.93 acre tract and the general course of
 an old tree row located south of a new barbed wire fence to a Set ½” Iron Pin for
 the Northeast corner.

 THENCE South 00 degrees 01 minutes 35 seconds West, a distance of 417.42
 feet to a Set ½” Iron Pin for the Southeast corner.

 THENCE South 89 degrees 33 minutes 05 seconds West, a total distance of
 1043.59 feet, passing a Set ½” Iron Pin on the east side of a county road (Hunter
 Road) and continuing, to a point in the center of said road and the West Boundary
 Line of the referenced 177.93 acre tract for the Southwest Corner.

 THENCE North 00 degrees 01 minutes 35 seconds East, a distance of 417.42 feet
 along the center of Hunter Road and the West Boundary Line of the referenced
 177.93 acre tract to the POINT OF BEGINNING, containing 10.00 acres.

 The SUBJECT property is further identified in the Grayson County, Texas, Central
 Appraisal District records as follows:

 Prop. ID R131141
 Abstract G-0075 Bergin J. W.
 A-G0075, Acres 167.93, Adj. 10 Acres




                                        -3-
      Case 4:20-cv-00670 Document 1 Filed 09/03/20 Page 4 of 9 PageID #: 4



                                       COUNT 1
                   Judgment against Louis M. Rexrode for Tax Liabilities

       Income Tax Liabilities

       7.      On the following dates, a delegate of the Secretary of the Treasury made

assessments against Louis M. Rexrode for federal income taxes and penalties for tax years 2006

and 2009 and the following tax periods and in the following amounts (collectively, “the income

tax liabilities”), which have balances due with accruals and costs as of October 1, 2020, as

follows:



      Tax         Assessment              Assessment               Amount         Balance Due
     Period           Date                    Type                 Assessed        10/01/2020
  12/31/2006      09/06/10       Income Tax Assessed               $11,796.00
                  09/06/10       Penalty for Non-Payment               $558.19
                  09/06/10       Penalty for Late Filing             $2,654.10
                  09/06/10       Interest for Late Payment           $2,966.08
                  09/06/10       Penalty for Late Payment            $2,418.18
                  03/18/13       Penalty for Late Payment              $530.82
                  10/06/14       Interest for Late Payment           $2,871.53
                  10/10/16       Interest for Late Payment           $1,613.73
                  10/09/17       Interest for Late Payment           $1,033.33
                  10/08/18       Interest for Late Payment           $1,220.41
                  10/07/19       Interest for Late Payment           $1,558.71
                                 Lien Fee                               126.00
                                 Accrued Interest                    $1,318.57       $30,665.65
  12/31/2009      04/15/10       Credit                             <$400.00>
                  04/22/13       Income Tax Assessed                 $4,799.00
                  04/22/13       Penalty for Non-Payment               $105.33
                  04/22/13       Penalty for Late Filing               $989.78
                  04/22/13       Interest for Late Payment             $582.89
                  04/22/13       Penalty for Late Payment              $813.81
                  08/12/13       Fees and Expenses                      $32.00
                  10/06/14       Interest for Late Payment             $309.09
                  10/06/14       Penalty for Late Payment              $285.94
                  03/21/16       Fees and Expenses                      $32.00


                                                -4-
      Case 4:20-cv-00670 Document 1 Filed 09/03/20 Page 5 of 9 PageID #: 5



                  10/10/16        Interest for Late Payment             $510.58
                  10/09/17        Interest for Late Payment             $327.81
                  10/08/18        Interest for Late Payment             $387.15
                  10/07/19        Interest for Late Payment             $494.49
                                  Accrued Interest                      $418.22        $9,688.09
  Total                                                                               $40,353.74


       8.      A delegate of the Secretary of the Treasury gave notice and demand for payment

of the income tax liabilities described above to Louis M. Rexrode. After the application of

statutory interest, penalties, fees, other additions, abatements, payments, and credits, the income

tax liabilities described above have a $40,353.74 unpaid balance due of as of October 1, 2020.

       9.      Despite notice and demand for payment, Louis M. Rexrode has failed, neglected,

or refused to fully pay the income tax liabilities described above.

       10.     Pursuant to 26 U.S.C. § 7402, the United States is entitled to a judgment that

Louis M. Rexrode is liable to the United States for the income tax liabilities in the amount of

$40,353.74 as of October 1, 2020, plus prejudgment and post judgment interest thereon at the

rates set forth in 26 U.S.C. § 6601, 6621 and 28 U.S.C. § 1961(c), until paid.

       Section 6702 Penalty for Frivolous Tax Submission Liability

       11.     On the following dates, a delegate of the Secretary of the Treasury made

assessments against the defendant Louis M. Rexrode pursuant to the provisions of 26 U.S.C.

§ 6702 by reason of his filing or making frivolous tax submissions, in regard to the 2006 tax

period and in the following amounts, which has the balance due with accruals and costs as of

October 1, 2020, as follows:




                                                -5-
      Case 4:20-cv-00670 Document 1 Filed 09/03/20 Page 6 of 9 PageID #: 6



 Tax Period      Assessment              Assessment                 Amount           Balance Due
   Ending           Date                     Type                   Assessed          10/01/2020
 12/31/2006     06/13/11         Misc. Penalty                        $5,000.00
                07/18/11         Misc. Penalty                        $5,000.00
                10/06/14         Interest for Late Payment            $1,950.88
                10/10/16         Interest for Late Payment            $1,149.58
                10/09/17         Interest for Late Payment              $736.13
                10/08/18         Interest for Late Payment              $869.39
                10/07/19         Interest for Late Payment            $1,110.38
                                 Accrued Interest                        939.13
 Total                                                                                   $16,755.49


         12.   A delegate of the Secretary of the Treasury gave notice and demand for payment

of the frivolous filing penalty liability described above to Louis M. Rexrode. After the

application of statutory interest, penalties, other additions, abatements, payments, and credits, the

frivolous filing penalty liability described above had a $16,755.49 unpaid balance due as of

October 1, 2020.

         13.   Despite notice and demand, Louis M. Rexrode has failed, neglected, or refused to

fully pay the frivolous filing penalty liability described above.

         14.   Pursuant to 26 U.S.C. § 7402, the United States is entitled to a judgment that

Louis M. Rexrode is liable to the United States for a frivolous filing penalty liability in the

amount of $16,755.49 as of October 1, 2020, plus prejudgment and post judgment interest

thereon at the rates set forth in 26 U.S.C. § 6601, 6621 and 28 U.S.C. § 1961(c), until paid.



                                         COUNT 2
                               Enforcement of Federal Tax Liens

         15.   Pursuant to 26 U.S.C. §§ 6321 and 6322, as a result of the neglect, refusal or

failure by Louis M. Rexrode to pay the tax liabilities described above after notice and demand,



                                                 -6-
      Case 4:20-cv-00670 Document 1 Filed 09/03/20 Page 7 of 9 PageID #: 7



federal tax liens arose on the dates of the assessments, and attached to all property and rights to

property belonging to Louis M. Rexrode, including the Real Property.

        16.     Additionally, the Internal Revenue Service publicly filed Notices of Federal Tax

Lien (“NFTL”) in accordance with 26 U.S.C. § 6323(f) with the County Recorder of Grayson

County, Texas in regard to the tax liabilities described below, on the following dates:



               Type of Tax          Tax Periods Ending           Date NFTL Filed
              Income - 1040                2006                    11/05/2013
              Income – 1040                2009                    07/29/2013
              Penalty – 6702               2006                    11/05/2013
              Penalty – 6702               2006                    11/05/2013
              Income – 1040                2006                    07/18/2016
              Income – 1040                2009                    02/29/2016
              Penalty – 6702               2006                    07/18/2016
              Penalty – 6702               2006                    07/18/2016


        17.     Pursuant to 26 U.S.C. § 7403, the United States is entitled to enforce the federal

tax liens described above against the Real Property and have the entire Real Property sold in a

judicial sale, or by a receiver appointed for that purpose, free and clear of all rights, titles, claims,

liens, and interests of the parties, including any rights of redemption, with the proceeds of the

sale distributed: first, to pay the costs and expenses of the sale, including any costs and expenses

incurred to secure and maintain the Real Property; second, to the Grayson County Central

Appraisal District to pay any real estate taxes due and owing which are entitled to priority under

26 U.S.C. § 6323(b)(6); and third, to the United States to pay the tax liabilities described above;

or, as otherwise determined by the Court in accordance with the law.




                                                   -7-
  Case 4:20-cv-00670 Document 1 Filed 09/03/20 Page 8 of 9 PageID #: 8



                                          PRAYER

   WHEREFORE, the United States of America prays for a judgment determining:

A. That Louis M. Rexrode is liable to the United States for the income tax liabilities arising

   out of 2006 and 2009 in the amount of $40,353.74 as of October 1, 2020, plus

   prejudgment and post judgment interest thereon at the rates set forth in 26 U.S.C. § 6601,

   6621 and 28 U.S.C. § 1961(c), until paid;

B. That Louis M. Rexrode is liable and indebted to the United States pursuant to the

   provisions of 26 U.S.C. § 6702 for a penalty for filing or making frivolous tax

   submissions, for tax year 2006 in the amount of $16,755.49 as of October 1, 2020, plus

   prejudgment and post judgment interest thereon at the rates set forth in 26 U.S.C. § 6601,

   6621 and 28 U.S.C. § 1961(c), until paid;

C. That the federal tax liens securing the liabilities described in this complaint shall be

   enforced against the Real Property by ordering the sale of the entire Real Property in a

   judicial sale, or by a receiver appointed for that purpose, free and clear of all rights, titles,

   claims, liens, and interests of the parties, including any rights of redemption, with the

   proceeds of the sale distributed: first, to pay the costs and expenses of the sale, including

   any costs and expenses incurred to secure and maintain the Real Property; second, to the

   defendant Grayson County Central Appraisal District, to pay any real estate taxes due and

   owing which are entitled to priority under 26 U.S.C. § 6323(b)(6); and third, to the

   plaintiff United States to pay the liabilities set forth above; or, as otherwise determined

   by the Court in accordance with the law; and




                                              -8-
  Case 4:20-cv-00670 Document 1 Filed 09/03/20 Page 9 of 9 PageID #: 9



D. That awards the United States such other and further relief as this Court deems just and

   proper, including its costs incurred in this action and for any surcharge authorized by 28

   U.S.C. § 3011.

                                         Respectfully submitted,

                                         RICHARD E. ZUCKERMAN
                                         Principal Deputy Assistant Attorney General


                                           /s/ G. Hobart Miller
                                         G. HOBART MILLER
                                         Attorney, Tax Division
                                         State Bar No. 14073020
                                         U.S. Department of Justice
                                         717 N. Harwood St., Suite 400
                                         Dallas, Texas 75201
                                         (214) 880-9748
                                         (214) 880-9742 (FAX)
                                         Glen.H.Miller@usdoj.gov

                                         ATTORNEYS FOR UNITED STATES




                                           -9-
                         Case 4:20-cv-00670 Document 1-1 Filed 09/03/20 Page 1 of 2 PageID #: 10
-6 5HY                                                       CIVIL COVER SHEET
7KH-6FLYLOFRYHUVKHHWDQGWKHLQIRUPDWLRQFRQWDLQHGKHUHLQQHLWKHUUHSODFHQRUVXSSOHPHQWWKHILOLQJDQGVHUYLFHRISOHDGLQJVRURWKHUSDSHUVDVUHTXLUHGE\ODZH[FHSWDV
SURYLGHGE\ORFDOUXOHVRIFRXUW7KLVIRUPDSSURYHGE\WKH-XGLFLDO&RQIHUHQFHRIWKH8QLWHG6WDWHVLQ6HSWHPEHULVUHTXLUHGIRUWKHXVHRIWKH&OHUNRI&RXUWIRUWKH
SXUSRVHRILQLWLDWLQJWKHFLYLOGRFNHWVKHHW(SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                           DEFENDANTS
United States of America                                                                                  Louis M. Rexrode,
                                                                                                          Cynthia D. Rexrode

    (b)&RXQW\RI5HVLGHQFHRI)LUVW/LVWHG3ODLQWLII                                                     &RXQW\RI5HVLGHQFHRI)LUVW/LVWHG'HIHQGDQW              Grayson
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                     (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                            127( ,1/$1'&21'(01$7,21&$6(686(7+(/2&$7,212)
                                                                                                                           7+(75$&72)/$1',192/9('
                                                                                                               
    (c)$WWRUQH\V(Firm Name, Address, and Telephone Number)                                              $WWRUQH\V(If Known)
G. Hobart Miller, Trial Attorney (214) 880-9748
U.S. Dept. of Justice, Tax Division
717 N. Harwood, Ste. 400, Dallas, TX 75201

II. BASIS OF JURISDICTION(Place an “X” in One Box Only)                                      III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                       (For Diversity Cases Only)                                           and One Box for Defendant)
u  86*RYHUQPHQW                 u  )HGHUDO4XHVWLRQ                                                                     PTF           DEF                                          PTF      DEF
        3ODLQWLII                            (U.S. Government Not a Party)                        &LWL]HQRI7KLV6WDWH         u            u     ,QFRUSRUDWHGor3ULQFLSDO3ODFH       u       u 
                                                                                                                                                      RI%XVLQHVV,Q7KLV6WDWH

u  86*RYHUQPHQW                 u  'LYHUVLW\                                              &LWL]HQRI$QRWKHU6WDWH          u        u     ,QFRUSRUDWHGand3ULQFLSDO3ODFH     u       u 
        'HIHQGDQW                            (Indicate Citizenship of Parties in Item III)                                                               RI%XVLQHVV,Q$QRWKHU6WDWH

                                                                                                  &LWL]HQRU6XEMHFWRID           u        u     )RUHLJQ1DWLRQ                       u       u 
                                                                                                  )RUHLJQ&RXQWU\
IV. NATURE OF SUIT(Place an “X” in One Box Only)
           CONTRACT                                            TORTS                                  FORFEITURE/PENALTY                        BANKRUPTCY                      OTHER STATUTES
u   ,QVXUDQFH                     PERSONAL INJURY           PERSONAL INJURY         u 'UXJ5HODWHG6HL]XUH             u $SSHDO86&          u   )DOVH&ODLPV$FW
u   0DULQH                       u $LUSODQH                 u 3HUVRQDO,QMXU\           RI3URSHUW\86&          u :LWKGUDZDO                 u   6WDWH5HDSSRUWLRQPHQW
u   0LOOHU$FW                   u $LUSODQH3URGXFW                 3URGXFW/LDELOLW\   u 2WKHU                                 86&                u   $QWLWUXVW
u   1HJRWLDEOH,QVWUXPHQW               /LDELOLW\             u +HDOWK&DUH                                                                                    u   %DQNVDQG%DQNLQJ
u   5HFRYHU\RI2YHUSD\PHQW      u $VVDXOW/LEHO                  3KDUPDFHXWLFDO                                                PROPERTY RIGHTS                u   &RPPHUFH
        (QIRUFHPHQWRI-XGJPHQW           6ODQGHU                       3HUVRQDO,QMXU\                                             u &RS\ULJKWV                 u   'HSRUWDWLRQ
u   0HGLFDUH$FW                 u )HGHUDO(PSOR\HUV¶               3URGXFW/LDELOLW\                                           u 3DWHQW                     u   5DFNHWHHU,QIOXHQFHGDQG
u   5HFRYHU\RI'HIDXOWHG               /LDELOLW\             u $VEHVWRV3HUVRQDO                                              u 7UDGHPDUN                         &RUUXSW2UJDQL]DWLRQV
       6WXGHQW/RDQV                u 0DULQH                           ,QMXU\3URGXFW                                                                              u   &RQVXPHU&UHGLW
        ([FOXGHV9HWHUDQV           u 0DULQH3URGXFW                   /LDELOLW\                         LABOR                        SOCIAL SECURITY              u   &DEOH6DW79
u   5HFRYHU\RI2YHUSD\PHQW             /LDELOLW\               PERSONAL PROPERTY          u   )DLU/DERU6WDQGDUGV           u   +,$ II              u   6HFXULWLHV&RPPRGLWLHV
       RI9HWHUDQ¶V%HQHILWV        u 0RWRU9HKLFOH            u 2WKHU)UDXG                    $FW                           u   %ODFN/XQJ                  ([FKDQJH
u   6WRFNKROGHUV¶6XLWV          u 0RWRU9HKLFOH            u 7UXWKLQ/HQGLQJ        u   /DERU0DQDJHPHQW               u   ',:&',::  J         u   2WKHU6WDWXWRU\$FWLRQV
u   2WKHU&RQWUDFW                      3URGXFW/LDELOLW\      u 2WKHU3HUVRQDO                 5HODWLRQV                     u   66,'7LWOH;9,           u   $JULFXOWXUDO$FWV
u   &RQWUDFW3URGXFW/LDELOLW\   u 2WKHU3HUVRQDO                   3URSHUW\'DPDJH      u   5DLOZD\/DERU$FW              u   56,  J               u   (QYLURQPHQWDO0DWWHUV
u   )UDQFKLVH                           ,QMXU\                 u 3URSHUW\'DPDJH         u   )DPLO\DQG0HGLFDO                                              u   )UHHGRPRI,QIRUPDWLRQ
                                     u 3HUVRQDO,QMXU\                3URGXFW/LDELOLW\           /HDYH$FW                                                             $FW
                                            0HGLFDO0DOSUDFWLFH                                  u   2WKHU/DERU/LWLJDWLRQ                                          u   $UELWUDWLRQ
        REAL PROPERTY                      CIVIL RIGHTS              PRISONER PETITIONS           u   (PSOR\HH5HWLUHPHQW              FEDERAL TAX SUITS              u   $GPLQLVWUDWLYH3URFHGXUH
u   /DQG&RQGHPQDWLRQ            u 2WKHU&LYLO5LJKWV         Habeas Corpus:                     ,QFRPH6HFXULW\$FW            u 7D[HV 863ODLQWLII             $FW5HYLHZRU$SSHDORI
u   )RUHFORVXUH                  u 9RWLQJ                   u $OLHQ'HWDLQHH                                                      RU'HIHQGDQW                     $JHQF\'HFLVLRQ
u   5HQW/HDVH (MHFWPHQW       u (PSOR\PHQW               u 0RWLRQVWR9DFDWH                                              u ,56²7KLUG3DUW\            u   &RQVWLWXWLRQDOLW\RI
u   7RUWVWR/DQG                u +RXVLQJ                      6HQWHQFH                                                            86&                      6WDWH6WDWXWHV
u   7RUW3URGXFW/LDELOLW\              $FFRPPRGDWLRQV         u *HQHUDO
u   $OO2WKHU5HDO3URSHUW\      u $PHUZ'LVDELOLWLHV   u 'HDWK3HQDOW\                    IMMIGRATION
                                            (PSOR\PHQW               Other:                      u 1DWXUDOL]DWLRQ$SSOLFDWLRQ
                                     u $PHUZ'LVDELOLWLHV   u 0DQGDPXV 2WKHU        u 2WKHU,PPLJUDWLRQ
                                            2WKHU                  u &LYLO5LJKWV              $FWLRQV
                                     u (GXFDWLRQ                u 3ULVRQ&RQGLWLRQ
                                                                    u &LYLO'HWDLQHH
                                                                         &RQGLWLRQVRI
                                                                         &RQILQHPHQW
V. ORIGIN(Place an “X” in One Box Only)
u  2ULJLQDO             u  5HPRYHGIURP                u        5HPDQGHGIURP            u  5HLQVWDWHGRU       u  7UDQVIHUUHGIURP            u  0XOWLGLVWULFW
    3URFHHGLQJ               6WDWH&RXUW                            $SSHOODWH&RXUW              5HRSHQHG                 $QRWKHU'LVWULFW                 /LWLJDWLRQ
                                                                                                                             (specify)
                                         &LWHWKH86&LYLO6WDWXWHXQGHUZKLFK\RXDUHILOLQJ(Do not cite jurisdictional statutes unless diversity)
                                         26 USC 7401, 7402, and 7403
VI. CAUSE OF ACTION                      %ULHIGHVFULSWLRQRIFDXVH

VII. REQUESTED IN     u &+(&.,)7+,6,6$CLASS ACTION                                               DEMAND $                                     &+(&.<(6RQO\LIGHPDQGHGLQFRPSODLQW
     COMPLAINT:          81'(558/()5&Y3                                                       57,109.23                                  JURY DEMAND:         u <HV     u 1R
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               -8'*(                                                                                             '2&.(7180%(5
'$7(                                                                   6,*1$785(2)$77251(<2)5(&25'
09/03/2020                                                            /s/ G. Hobart Miller
FOR OFFICE USE ONLY

    5(&(,37                     $02817                                   $33/<,1*,)3                                     -8'*(                            0$*-8'*(
                        Case 4:20-cv-00670 Document 1-1 Filed 09/03/20 Page 2 of 2 PageID #: 11
-65HYHUVH 5HY


                      INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44
                                                                 $XWKRULW\)RU&LYLO&RYHU6KHHW

7KH-6FLYLOFRYHUVKHHWDQGWKHLQIRUPDWLRQFRQWDLQHGKHUHLQQHLWKHUUHSODFHVQRUVXSSOHPHQWVWKHILOLQJVDQGVHUYLFHRISOHDGLQJRURWKHUSDSHUVDV
UHTXLUHGE\ODZH[FHSWDVSURYLGHGE\ORFDOUXOHVRIFRXUW7KLVIRUPDSSURYHGE\WKH-XGLFLDO&RQIHUHQFHRIWKH8QLWHG6WDWHVLQ6HSWHPEHULV
UHTXLUHGIRUWKHXVHRIWKH&OHUNRI&RXUWIRUWKHSXUSRVHRILQLWLDWLQJWKHFLYLOGRFNHWVKHHW&RQVHTXHQWO\DFLYLOFRYHUVKHHWLVVXEPLWWHGWRWKH&OHUNRI
&RXUWIRUHDFKFLYLOFRPSODLQWILOHG7KHDWWRUQH\ILOLQJDFDVHVKRXOGFRPSOHWHWKHIRUPDVIROORZV

I.(a)    Plaintiffs-Defendants.(QWHUQDPHV ODVWILUVWPLGGOHLQLWLDO RISODLQWLIIDQGGHIHQGDQW,IWKHSODLQWLIIRUGHIHQGDQWLVDJRYHUQPHQWDJHQF\XVH
         RQO\WKHIXOOQDPHRUVWDQGDUGDEEUHYLDWLRQV,IWKHSODLQWLIIRUGHIHQGDQWLVDQRIILFLDOZLWKLQDJRYHUQPHQWDJHQF\LGHQWLI\ILUVWWKHDJHQF\DQG
         WKHQWKHRIILFLDOJLYLQJERWKQDPHDQGWLWOH
  (b)    County of Residence.)RUHDFKFLYLOFDVHILOHGH[FHSW86SODLQWLIIFDVHVHQWHUWKHQDPHRIWKHFRXQW\ZKHUHWKHILUVWOLVWHGSODLQWLIIUHVLGHVDWWKH
         WLPHRIILOLQJ,Q86SODLQWLIIFDVHVHQWHUWKHQDPHRIWKHFRXQW\LQZKLFKWKHILUVWOLVWHGGHIHQGDQWUHVLGHVDWWKHWLPHRIILOLQJ 127(,QODQG
         FRQGHPQDWLRQFDVHVWKHFRXQW\RIUHVLGHQFHRIWKHGHIHQGDQWLVWKHORFDWLRQRIWKHWUDFWRIODQGLQYROYHG
  (c)    Attorneys.(QWHUWKHILUPQDPHDGGUHVVWHOHSKRQHQXPEHUDQGDWWRUQH\RIUHFRUG,IWKHUHDUHVHYHUDODWWRUQH\VOLVWWKHPRQDQDWWDFKPHQWQRWLQJ
         LQWKLVVHFWLRQ VHHDWWDFKPHQW 

II.      Jurisdiction.7KHEDVLVRIMXULVGLFWLRQLVVHWIRUWKXQGHU5XOH D )5&Y3ZKLFKUHTXLUHVWKDWMXULVGLFWLRQVEHVKRZQLQSOHDGLQJV3ODFHDQ;
         LQRQHRIWKHER[HV,IWKHUHLVPRUHWKDQRQHEDVLVRIMXULVGLFWLRQSUHFHGHQFHLVJLYHQLQWKHRUGHUVKRZQEHORZ
         8QLWHG6WDWHVSODLQWLII  -XULVGLFWLRQEDVHGRQ86&DQG6XLWVE\DJHQFLHVDQGRIILFHUVRIWKH8QLWHG6WDWHVDUHLQFOXGHGKHUH
         8QLWHG6WDWHVGHIHQGDQW  :KHQWKHSODLQWLIILVVXLQJWKH8QLWHG6WDWHVLWVRIILFHUVRUDJHQFLHVSODFHDQ;LQWKLVER[
         )HGHUDOTXHVWLRQ  7KLVUHIHUVWRVXLWVXQGHU86&ZKHUHMXULVGLFWLRQDULVHVXQGHUWKH&RQVWLWXWLRQRIWKH8QLWHG6WDWHVDQDPHQGPHQW
         WRWKH&RQVWLWXWLRQDQDFWRI&RQJUHVVRUDWUHDW\RIWKH8QLWHG6WDWHV,QFDVHVZKHUHWKH86LVDSDUW\WKH86SODLQWLIIRUGHIHQGDQWFRGHWDNHV
         SUHFHGHQFHDQGER[RUVKRXOGEHPDUNHG
         'LYHUVLW\RIFLWL]HQVKLS  7KLVUHIHUVWRVXLWVXQGHU86&ZKHUHSDUWLHVDUHFLWL]HQVRIGLIIHUHQWVWDWHV:KHQ%R[LVFKHFNHGWKH
         FLWL]HQVKLSRIWKHGLIIHUHQWSDUWLHVPXVWEHFKHFNHG. 6HH6HFWLRQ,,,EHORZ; NOTE: federal question actions take precedence over diversity
         cases.

III.     Residence (citizenship) of Principal Parties.7KLVVHFWLRQRIWKH-6LVWREHFRPSOHWHGLIGLYHUVLW\RIFLWL]HQVKLSZDVLQGLFDWHGDERYH0DUNWKLV
         VHFWLRQIRUHDFKSULQFLSDOSDUW\

IV.      Nature of Suit.3ODFHDQ;LQWKHDSSURSULDWHER[,IWKHQDWXUHRIVXLWFDQQRWEHGHWHUPLQHGEHVXUHWKHFDXVHRIDFWLRQLQ6HFWLRQ9,EHORZLV
         VXIILFLHQWWRHQDEOHWKHGHSXW\FOHUNRUWKHVWDWLVWLFDOFOHUN V LQWKH$GPLQLVWUDWLYH2IILFHWRGHWHUPLQHWKHQDWXUHRIVXLW,IWKHFDXVHILWVPRUHWKDQ
         RQHQDWXUHRIVXLWVHOHFWWKHPRVWGHILQLWLYH

V.       Origin.3ODFHDQ;LQRQHRIWKHVL[ER[HV
         2ULJLQDO3URFHHGLQJV  &DVHVZKLFKRULJLQDWHLQWKH8QLWHG6WDWHVGLVWULFWFRXUWV
         5HPRYHGIURP6WDWH&RXUW  3URFHHGLQJVLQLWLDWHGLQVWDWHFRXUWVPD\EHUHPRYHGWRWKHGLVWULFWFRXUWVXQGHU7LWOH86&6HFWLRQ
         :KHQWKHSHWLWLRQIRUUHPRYDOLVJUDQWHGFKHFNWKLVER[
         5HPDQGHGIURP$SSHOODWH&RXUW  &KHFNWKLVER[IRUFDVHVUHPDQGHGWRWKHGLVWULFWFRXUWIRUIXUWKHUDFWLRQ8VHWKHGDWHRIUHPDQGDVWKHILOLQJ
         GDWH
         5HLQVWDWHGRU5HRSHQHG  &KHFNWKLVER[IRUFDVHVUHLQVWDWHGRUUHRSHQHGLQWKHGLVWULFWFRXUW8VHWKHUHRSHQLQJGDWHDVWKHILOLQJGDWH
         7UDQVIHUUHGIURP$QRWKHU'LVWULFW  )RUFDVHVWUDQVIHUUHGXQGHU7LWOH86&6HFWLRQ D 'RQRWXVHWKLVIRUZLWKLQGLVWULFWWUDQVIHUVRU
         PXOWLGLVWULFWOLWLJDWLRQWUDQVIHUV
         0XOWLGLVWULFW/LWLJDWLRQ  &KHFNWKLVER[ZKHQDPXOWLGLVWULFWFDVHLVWUDQVIHUUHGLQWRWKHGLVWULFWXQGHUDXWKRULW\RI7LWOH86&6HFWLRQ
         :KHQWKLVER[LVFKHFNHGGRQRWFKHFN  DERYH

VI.      Cause of Action.5HSRUWWKHFLYLOVWDWXWHGLUHFWO\UHODWHGWRWKHFDXVHRIDFWLRQDQGJLYHDEULHIGHVFULSWLRQRIWKHFDXVHDo not cite jurisdictional
         statutes unless diversity. ([DPSOH86&LYLO6WDWXWH86&%ULHI'HVFULSWLRQ8QDXWKRUL]HGUHFHSWLRQRIFDEOHVHUYLFH

VII.     Requested in Complaint.&ODVV$FWLRQ3ODFHDQ;LQWKLVER[LI\RXDUHILOLQJDFODVVDFWLRQXQGHU5XOH)5&Y3
         'HPDQG,QWKLVVSDFHHQWHUWKHDFWXDOGROODUDPRXQWEHLQJGHPDQGHGRULQGLFDWHRWKHUGHPDQGVXFKDVDSUHOLPLQDU\LQMXQFWLRQ
         -XU\'HPDQG&KHFNWKHDSSURSULDWHER[WRLQGLFDWHZKHWKHURUQRWDMXU\LVEHLQJGHPDQGHG

VIII. Related Cases.7KLVVHFWLRQRIWKH-6LVXVHGWRUHIHUHQFHUHODWHGSHQGLQJFDVHVLIDQ\,IWKHUHDUHUHODWHGSHQGLQJFDVHVLQVHUWWKHGRFNHW
      QXPEHUVDQGWKHFRUUHVSRQGLQJMXGJHQDPHVIRUVXFKFDVHV

Date and Attorney Signature.'DWHDQGVLJQWKHFLYLOFRYHUVKHHW
